Citation Nr: 1341207	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  99-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD), dysthymic disorder, and depressive disorder, including as secondary to service-connected acne vulgaris.


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick LTD


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2001 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  The claim subsequently was reopened.

This appeal has a long and convoluted procedural history, which the Board detailed in its October 2012 decision, and it is incorporated herein by reference.  The discussion that follows entails the procedural history beginning in October 2012.

In an October 2012 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court and continues to represent him before VA.  VA's Office of General Counsel represented the Secretary in the appeal to the Court.  The parties filed a Joint Motion for Remand (JMR) with the Court in April 2013.  And in an April 2013 Order, the Court granted the JMR and remanded this claim to the Board for action consistent with the terms of the JMR.

The Board's October 2012 decision considered entitlement to service connection for an acquired psychiatric disorder, including PTSD, dysthymic disorder, and depressive disorder.  But because the JMR concerns an additional theory of entitlement, the Board has recharacterized the claim to include this additional consideration.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that claims based on distinctly diagnosed diseases may be considered as separate and distinct claims.  But in Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Veterans Court (CAVC) clarified that separate theories in support of a claim 

for benefits for a particular disability do not equate to separate claims for benefits for the disability.  See also Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

As the Court has indicated, however, this claim requires further development before being readjudicated, so the Board is remanding the claim to the RO.


REMAND

In the April 2013 JMR, the parties agreed that the Board's November 2003 remand instructions were not followed.  Specifically, the parties agreed that VA examiners did not address or inadequately addressed the question of a relationship, if any, between the Veteran's claimed acquired psychiatric disorder and his 
service-connected acne vulgaris.

In November 2003, the Board, in pertinent part, asked the following:

Based on the examination, a review of the complete record and the veteran's reported history, the examiner should identify the most appropriate current psychiatric diagnosis(es) and offer an opinion, with respect to each diagnosed disability, as to whether it is at least as likely as not that such disability is (a) the result of disease or injury incurred in service (to include the veteran's alleged in-service drug and alcohol abuse), or (b) was caused or is aggravated by service-connected acne vulgaris.  The examiner should set for all examination findings, along with the complete rationale for the opinion provided, in a typewritten (printed) report.


According to the JMR, only the question of whether an acquired psychiatric disorder was caused or aggravated by the service-connected acne vulgaris was not answered adequately.  As such, a new VA examination will be ordered to answer that question.

Accordingly, this claim is REMANDED to the RO for the following additional development and consideration:

1.  Schedule a VA psychiatric examination for a diagnosis of all extant acquired psychiatric disorders and provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that any identified acquired psychiatric disorder was caused OR is being chronically aggravated by the service-connected acne vulgaris.

In other words, this additional comment is needed concerning the issue of entitlement to secondary service connection under 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice


2.  Ensure the opinion is responsive to both secondary causation AND aggravation.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


